SOUTHERN DISTRICT OF NEW YORK

 

|
|
UNITED STATES DISTRICT COURT |

DEC 0 5 20
Valentin Reid, ° 2
Plaintiff,
19-cv-6541 (AJN)

—y—
ORDER

Buscemi, LLC,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

On November 19, 2019, the Court ordered Plaintiff to file proof of service on Defendant
by November 26, 2019. Dkt. No. 7. The Court further ordered Plaintiff to serve the November
19 Order on Defendant and file proof of that service on the public docket within 5 days. Jd. In
the same Order, the Court put Plaintiff on notice that failure to comply with the Court’s
November 19 Order could result in his claim being dismissed for failure to prosecute. As of the
date of this Order, Plaintiff has not filed either proof of service on the public docket, nor has he
requested an extension of time to do so.

Plaintiff is hereby ordered to file proof of service of the Complaint on Defendant by
December 16, 2019. Failure to do so, or alternatively to file a letter with the Court providing
good reason for the delay, shall result in dismissal of the action for failure to prosecute. See Fed.
R. Civ. P. 41(b); Ruzsa v. Rubenstein & Sendy Attys. at Law, 520 F.3d 176, 178 (2d Cir. 2008)
(“{I]n light of [plaintiffs] failure to respond to the notice threatening dismissal, it is equally
unclear that a ‘lesser sanction’ would have proved effective in this case.”).

SO ORDERED.

5
é
i
ji
7.
it
a

 
Dated: December \ , 2019

New York, New York

Ay \\
V ASLISONT: J. NATHAN

nited States District Judge

 
